DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending in this application.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2, the limitation “pumping the fuel from the fuel manifold through the fuel channels formed in the combustion chamber wall and out fuel ports into the combustion chamber” would be clearer if written “pressurizing fuel in the fuel manifold to pump the fuel through the fuel channels formed in the combustion chamber wall and out fuel ports into the combustion chamber”.  This would be a clearer way to claim the method/structure as described in Paragraph 0030 of the disclosure and be consistent with Claim 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 2 recites the limitation "the fuel manifold" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-7 depend from Claim 2 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barthoulot (U.S. Pre-grant Publication 2015/0308384), hereinafter Barthoulot, in view of Dubedout (U.S. Patent No. 5,172,548), hereinafter Dubedout.

Regarding Independent Claim 1, Barthoulot discloses a method for powering an auxiliary system, 20A, of a liquid rocket engine (Figure 3), the method comprising:
passing exhaust gas generated by burning fuel, H2, from a combustion chamber, 112, to a tap-off manifold, 138, through tap-off openings, 101, formed in a wall that defines the combustion chamber (Paragraph 0074 – exhaust gas from burning fuel, H2, in the combustion chamber passes through the openings, 101, that are shown to be through the sidewalls that define the combustion chamber);
directing the exhaust gas from the tap-off manifold to the auxiliary system (the exhaust gas from the manifold, 138, is provided to the turbine, 28A, of the turbo-pump, 20A); and
powering the auxiliary system with the exhaust gas (Paragraph 0074 – the exhaust gas drives/powers the turbopump, 20A).
Barthoulot does not disclose cooling the tap-off manifold with fuel disposed around the tap-off manifold.
However, Dubedout teaches a liquid rocket engine system (Figure 10) with a tap-off manifold, 106, 116 and 117, that is cooled with fuel disposed around the tap-off manifold (Column 2, Line 63- Column 3, Line 2 and Column 4, Lines 24-31- the fuel in the chamber/passage, 102, and in the channel, 119, cool the manifold and exhaust gases within the manifold).
Further, Barthoulot discloses the walls of the combustion chamber having fuel passages/chambers located around them (Figures 2 and 3 – Paragraphs 0051-0052 - the heat exchanger/passages, 36, carry fuel around the outside of the combustion chamber, 112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Barthoulot by making the tap-off manifold of Barthoulot pass through the heat exchanger fuel channels/passages on the walls forming the combustion chamber of Barthoulot such that the fuel disposed around the tap-off manifold cools the tap-off manifold, as taught by Dubedout, in order to provide a simple and low cost system (Dubedout – Column 2, Lines 28-33) that provides hot gases to convert energy from the hot gases into other forms.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barthoulot in view of Dubedout as applied to claim 1 above, and further in view of Goddard (U.S. Patent No. 2,749,706), hereinafter Goddard.

Regarding Claim 2, Barthoulot in view of Dubedout disclose the invention as claimed and discussed above. Barthoulot in view of Dubedout further disclose pumping the fuel from the fuel manifold through fuel channels formed in the combustion chamber wall (Barthoulot - Figures 2 and 3 – Paragraphs 0051-0052 – fuel is pumped from the pump, 26A, under pressure to the manifold at the bottom the heat exchanger/passages, 36, and then into the heat exchanger/channels formed in the walls of the combustion chamber, 112, of Barthoulot in view of Dubedout).
Barthoulot in view of Dubedout, as discussed so far, do not disclose pumping fuel out fuel ports into the combustion chamber, the fuel ports formed as fuel port openings in the combustion chamber wall; and
directing at least some of the fuel from the fuel channels into the tap-off openings.
However, Dubedout further teaches directing at least some of the fuel from the fuel channels into the tap-off openings (Figure 8 – Column 5, Lines 9-13 - a portion fuel from the channels, 119, is directed into the tap-off openings within the tap-off manifold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included holes in the tap-off manifold connected to the tap-off openings, as taught by Dubedout, resulting in directing at least some of the fuel from the fuel channels into the tap-off openings in order to cool the gases tapped off as well as the manifold (Dubedout – Column 2, Line 67- Column 3, Line 2) by a predetermined amount (Dubedout – Column 5, Lines 9-13).
Barthoulot in view of Dubedout, as discussed so far, do not disclose pumping fuel out fuel ports into the combustion chamber, the fuel ports formed as fuel port openings in the combustion chamber wall.
However, Goddard teaches a liquid rocket engine (Title) with a fuel chamber, 32, around the combustion chamber that provides fuel to be injected through fuel ports, 36, into the combustion chamber, C, the fuel ports formed as fuel port openings in the combustion chamber wall (Figures 1 and 2 – the fuel ports are openings in the side wall of the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Barthoulot in view of Dubedout by using the injecting system, as taught by Goddard, thus forming fuel ports as openings in the combustion chamber wall such that fuel from the heat exchanger of Barthoulot in view of Dubedout, which is a chamber that is around the combustion chamber, is pumped out fuel ports into the combustion chamber, in order to provide effective mixing of the combustion fluids (Goddard – Column 1, Lines 26-28).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barthoulot in view of Dubedout and Goddard as applied to claim 2 above, and further in view of Shimada (U.S. Patent No. 4,430,977), hereinafter Shimada.

Regarding Claim 3, Barthoulot in view of Dubedout and Goddard disclose the invention as claimed and discussed above. Dubedout further discloses the directing at least some of the fuel further comprises interfacing the fuel channel and tap-off opening with an opening, 145, formed between the fuel channel and the tap-off opening (Figure 8 – the opening, 145, is between the fuel channel, 119, and the tap-off opening).
Thus the combination of Barthoulot in view of Dubedout and Goddard, as discussed above,  would result in the directing at least some of the fuel further comprising interfacing the fuel channel and tap-off opening with an opening formed between the fuel channel and the tap-off opening.
Barthoulot in view of Dubedout and Goddard, as discussed so far, do not disclose the opening being an elliptical-shaped opening.
However, Shimada teaches a fuel injection system for a combustion system (Abstract, Lines 1-2) that utilizes an elliptical-shaped opening/port as a metering/calibrating opening (Column 5, Lines 11-16 – the port/opening, 25, is part of the metering/calibrating mechanism with the opening being elliptical).
Further, Dubedout teaches the openings that provide the fuel into the tap-off gases have any specific shape for calibrating/metering the flow of fuel into the exhaust gases (Column 5, Lines 9-13, Column 6, Lines 22-30 and Column 7, Lines 50-62- the holes that provide the flow of propellant into the tap-off gases, 126/145, cool the tap-off gases by a predetermined amount and the holes may have any specific shape to calibrate/meter the flow of propellant into the tap-off gases to provide the predetermined cooling).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the metering/calibrating opening of Barthoulot in view of Dubedout and Goddard an elliptical-shaped opening.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The limitations “locating the fuel ports between the headend and the tap-off openings” along with the remaining limitations of Claim 4 are not taught or fairly suggested in the prior art of record. 
Barthoulot shows the tap-off openings being located at the combustion chamber wall but does not show fuel ports or an oxidizer injector to be able to determine the relative positions to the tap-off opening.
Goddard shows fuel ports being located on the combustion chamber wall, and injecting oxygen towards the combustion chamber wall from an oxygen injector, 62, but does not discuss any tap-off system and thus no tap-off opening.
Dubedout shows an injector plate for injecting fuel from a chamber, 102, with a tap-off opening, 117, that passes through the port thereby making the fuel port surrounding the tap-off opening but it would not have been obvious to have the fuel port between the tap-off opening and the head end based on the teachings of Dubedout as Dubedout fuel injectors of Dubedout are located in the head end of the combustion chamber (Column 1, Lines 10-14).

Claims 5-7 depend from Claim 4 and necessarily include the allowable subject matter discussed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,008,977. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims of the application. Accordingly, the application claims are not patentably distinct from the issued patent claims. Here, the more specific issued patent claims encompass the broader application claim. If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Regarding Claim 1, U.S. Patent No. 11,008,977 Claim 9 claims a method for powering an auxiliary system of a liquid rocket engine (Column 9, Lines 64-65), the method comprising:
passing exhaust gas generated by burning fuel from a combustion chamber to a tap-off manifold through tap-off openings formed in a wall that defines the combustion chamber (Column 9, Line 66 – Column 10, Line 2);
cooling the tap-off manifold with fuel disposed around the tap-off manifold (Column 10, Lines 5-6);
directing the exhaust gas from the tap-off manifold to the auxiliary system (Column 10, Lines 8-9); and
powering the auxiliary system with the exhaust gas (Column 10, Line 10).

Regarding Claim 2, U.S. Patent No. 11,008,977 Claim 11 claims the limitations of Claim 2 using substantially the same language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ayre (U.S. Patent No. 3,740,003) shows a rocket motor that provides tap-off gases to the exhaust of the combustion chamber at the nozzle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741